DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on May 20, 2022, claims 30-35, 37-44, 46, and 74-75 are hereby allowed. Claims 1-29, 36, 45 and 74-75 are previously or currently cancelled. Claims 47-73 are cancelled as being non-elective.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner's amendments are as follows: 
Please cancel claims 47-73 as being non-elected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 30 and 39.

The prior art or record Carroll (US 2008/0281891 A1) teaches, [0029] embodiments of the invention can be used in the implementation of rate-convolutional encoders, in signal reconstruction, in the determination of signal responses to unit step-functions, and in the use of convolution in general for communication systems realization. In all of these individual cases, a number of signal values are used as data in the calculation of summations, averages and in numeric series summations to achieve summations, averages and reconstructed analog-type signals. The use of the present invention provides a real-time calculation process with high efficiency to produce accurate summations, signal averages, and reconstructed signals. Carroll also teaches, [0030] the implementation hardware is compatible with integrated circuit environments and the entire invention becomes an integral part of the single chip architecture of interest. In applications where improved signal quality is essential, the present invention can be realized within the same integrated circuit environment, as an integral part and with high efficiency. The hardware architecture of the invention does not change significantly as the number of signal values being used changes, according to a binary progression such as 1, 2, 4, 8, . . . , N, where N is the number of signal values needed to achieve the desired signal quality. With an increased frequency of signal-value measurements, the use of fast averaging of N consecutive signal values and the use of CPA improved both the conversion rate and accuracy.

The prior art or record Bohley (US 5,041,831) teaches, the operation of counter 504 generates the enable signals necessary for BRM element 516 on FIG. 8 to generate a combined rate/width modulated signal on path 519. Bohley further teaches, in generating the enable signals on conductors E0 through E15, the 16-bit synchronous binary counter 504 responds to the DACCLK/2 signal on path 602 and sequences through its operative states.

As per claim 1:
The prior art or records Carroll et al. (US 2008/0281891 A1),  or Bohley (US 5,041,831) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “encoding input data based on the one or more enable signals to generate a polar coded signal, wherein generating the one or more enable signals comprises generating the one or more enable signals based upon a predetermined relationship between polar codes associated with the polar coded signal and bits of the binary progression sequence.”  Consequently, claim 30 is allowed over the prior arts. 
            Independent claim 39 includes similar limitations of independent claim 30 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 31-35, 37-38, 40-44, 46, and 74-75 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 30 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Vardy et al. (US 2014/0019820 A1) teaches [0049] the running time of the known SC decoder is O(n log n) and the implementation provided above is no exception. The space complexity of the present algorithm is O(n log n) as well. However, in the above observation the space complexity can be reduced to O(n).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112